Citation Nr: 0807558	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected scars of the left leg and thigh.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected shell 
fragment wounds.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In a June 1969 rating decision, service connection was 
granted for shell fragment wounds and scars, to include scars 
on the left leg and left thigh.

In June 2003, the veteran filed an increased rating claim for 
his service-connected  scars of the left leg and thigh. He 
also sought service connection for peripheral vascular 
disease, which he contended was the result of his service 
connected shell fragment wound residuals.  The July 2003 
rating decision denied the claim, and he appealed.

These issues were was previously before the Board in August 
2005.  At that time, it was remanded to the RO via the VA 
Appeals Management Center (AMC) for additional development.  
The requested development has been completed.  An October 
2005 Supplemental Statement of the Case (SSOC) continued to 
deny the veteran's claims.  The matter has therefore been 
returned to the Board for further appellate review.   



Issue not on appeal

In June 2003, the veteran also filed a claim for an increased 
rating for his service-connected right leg and foot shell 
fragment wound residuals.  In its August 2005 decision, the 
Board denied that claim.  That matter has therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  The service-connected scars of the veteran's left leg are 
not adherent or unstable.  They do not cause loss of range of 
motion or other functional loss and do not comprise an area 
greater than 39 square centimeters of 6 square inches.  

2.  The weight of the competent and probative medical 
evidence of record is against a finding that the veteran 
suffers from peripheral vascular disease.  


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a compensable 
disability rating for scars of the left leg and thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).  

2.  Peripheral vascular disease of the lower extremities was 
not incurred or aggravated by the veteran's service-connected 
shell fragment wound.  38 C.F.R. § 3.310 (2007).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.  

Stegall consideration

As was noted in the Introduction, these issues were 
previously before the Board in August 2005.  At that time, 
the Board remanded these issues in order for the Agency of 
Original Jurisdiction (AOJ) to obtain medical examinations 
regarding the current nature and severity of the veteran's 
scars and to diagnose any peripheral vascular disease and 
provide a nexus opinion which would specifically consider the 
relationship between any such condition and the veteran's 
service-connected injuries.  Thereafter, the AOJ was to 
readjudicate the veteran's claims.  

The requested medical examinations were successfully 
undertaken in September  2005.  The results and findings 
contained therein will be discussed in greater detail below.  
The claims were readjudicated in the October 2005 SSOC. 

Accordingly, the Board finds that the directions contained in 
the August 2005 remand have been successfully completed and 
that no additional remand is required in order to ensure 
compliance.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated June 17, 2003.  
The letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in the June 
2003 VCAA letter that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and service medical records.  The veteran was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

In the June 2003 letter, the veteran was specifically 
notified  to send or describe any additional evidence which 
he thought would support his claims.  The veteran was 
specifically advised to "Tell us about any additional 
information or evidence that you want us to try and get for 
you."  The letter further advised the veteran that he could 
submit additional evidence and the method for doing so.  See 
the June 2003 letter to the veteran, page 2.  These requests 
comply with the "give us everything you've got" requirements 
of 38 C.F.R. § 3.159 (b) in that the veteran was informed 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue. 

With respect to the veteran's secondary service connection 
claim, that claim has been denied based on a lack of evidence 
as to elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's service.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

In this case, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to secondary service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  

Concerning the increased rating claim, elements (2), current 
existence of a disability, and (3), relationship of such 
disability to the veteran's service, are not at issue.  With 
respect to element (4), degree of disability, the veteran 
received specific notice as to that element in the June 17, 
2003 VCAA letter.  

Regarding element (5), effective date, this matter has been 
rendered moot by the RO's denial of the veteran's claim.  
This element remains moot due to the Board's denial of the 
veteran's claim.  

With respect to the veteran's increased rating claim, the 
Board has considered the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008) which held that for an increased-compensation claim, 
section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6. 

The Board finds that the June 2003 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that the veteran's condition had 
worsened.  In addition, the RO and invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work.  

The Board notes that the June 2003 VCAA notice did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran had actual 
notice of the applicable criteria.  The veteran has been 
service connected for his scars for over thirty years.  He 
was specifically advised of the rating criteria for an 
increased disability rating in the April 2004 SOC.  It is 
therefore clear that the veteran was aware of the applicable 
schedular standards.  

Moreover, the September 2005 VA examiner clearly referred to 
limitations in life and work in the examination report.  This 
report reflects that the veteran was specifically questioned 
as to these issues.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records.  The veteran has 
identified no current medical treatment.  In July 2003 and 
again in September 2005, the veteran was afforded VA 
compensation and pension examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has declined the option of 
a hearing.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected scars of the left leg and thigh.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002). Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  Because the veteran 
filed his claim in June 2003, after the schedular criteria 
were amended, only the current version of the schedular 
criteria are available.

In any event, the veteran's service-connected scars of the 
left leg and thigh are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which calls for rating based on 
limitation of function of the affected part and which was not 
amended.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7805.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the veteran's left leg and thigh scars are 
rated under Diagnostic Code 7805.  The Board has considered 
other diagnostic codes pertaining to scar disabilities.  The 
Board notes that Diagnostic Code 7801, [scars, other than 
head, face, or neck, that are deep or that cause limited 
motion], is not appropriate in this case because there is no 
indication in the medical records that the scar is deep and, 
as is described below, the veteran's scar has no effect on 
his range of motion or leg function. Diagnostic Code 7802, 
[scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion] requires the scar to be 
in excess of 144 square inches (929 sq. cm.) or greater 
before such scars are deemed a compensable disability.  The 
veteran's 4.5 centimeters in length by .1 centimeters in 
width scar obviously is not compensable under this diagnostic 
code.  Diagnostic Code 7803, [Scars, superficial, unstable], 
is inappropriate because, as is described below, the 
veteran's scar is not unstable.  Finally, Diagnostic Code 
7804, [scars, superficial, painful on examination], is not 
appropriate because no pain or tenderness was manifested 
during VA examination of the veteran's scars.

There is no medical evidence of any underlying muscle injury, 
and thus rating the veteran's left lower extremity disability 
under 38 C.F.R. § 4.73 is not appropriate.

After having carefully reviewed the medical evidence, the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 7805.   Neither has the 
veteran nor his representative.  In short, the Board is of 
the opinion that the veteran's service-connected scar 
disability is most appropriately rated under Diagnostic Code 
7805.

Schedular rating

The medical evidence regarding the current nature and 
severity of the veteran's left leg scar is limited to the 
July 2003 and the September 2005 VA examinations.  
There is no indication that the veteran has sought medical 
treatment for the service-connected scars recently.

The Board notes that the July 2003 VA examination was 
conducted without review of the veteran's claims folder while 
the September 2005 examiner noted that the veteran's claims 
file was "available and reviewed".  For that reason, in 
general the Board will rely on the conclusions set out in the 
September 2005 VA examination.  However, the Board notes that 
with reference to the veteran's service-connected left leg 
scars there are no differences in the conclusions reached by 
the July 2003 and the September 2005 VA examiners.    

At the September 2005 examination, the left leg scars were 
found to be 4.5 centimeters by .01 centimeters on the 
veteran's left medial thigh, manifesting as minimally lighter 
pigmentation.  The scar did not adhere to underlying tissue; 
there was no pain or tenderness upon palpitation; sensation 
was present, and there was no keloid formation.  Further, the 
September 2005 examination report states that there is no 
loss of underlying tissue, no edema, and no limitation of 
motion.  

There was a specific finding of "no functional limitation" 
caused by the scar.   

Viewing the evidence in its entirety, the Board concludes 
that the Diagnostic Code 7805 criteria for an increased 
rating for residuals of a service-connected left leg scar are 
not met; there is no evidence of record that the veteran's 
left leg function or range of motion is limited or affected 
in any way by the scar.  The medical evidence shows that the 
scar is otherwise asymptomatic.  Thus, the Board finds that 
an increased schedular rating is not warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. (Nov. 19, 
2007), the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected left leg and thigh scars have 
been rated noncompensably disabling since the date of service 
connection, November 6, 1968.  As noted in the Introduction 
above, the veteran's claim for an increased disability rating 
for his service-connected right ankle disability was filed in 
June 2003.  Therefore, the relevant time period under 
consideration is from June 2002 to the present.  The question 
to be answered by the Board, then, is whether any different 
rating should be assigned for any period from June 2002 to 
the present. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's scars were 
more severe during the appeal period.  
The veteran has pointed to none.  The two VA examination 
report, discussed above, demonstrate no significant pathology 
or functional limitation due to the left leg and thigh scars.  
Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned zero 
percent for any time period from June 2002 to the present.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
scar disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
ender impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for an increased rating for residuals of a service-
connected scar left leg and thigh are not met.   Therefore, 
the benefits sought on appeal are denied.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected shell 
fragment wounds.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis 

The veteran is seeking entitlement to service connection of 
peripheral vascular disease (claimed as pain and numbness) 
secondary to his service-connected shell fragment wounds.  

A review of the record on appeal shows that the veteran has 
not indicated at any time that he is seeking entitlement to 
service connection of vascular disease other than as 
secondary to service-connected shell fragment wounds.  The 
Court in Robinson v. Mansfield, No. 04-1690 (U.S. Vet. App. 
Jan. 29, 2008) found that where neither the veteran nor the 
record raises the theory of entitlement to service connection 
on a direct basis, the Board need not sua sponte consider and 
discuss that theory.  So it is in this case.  Direct service 
connection will be discussed no further herein.    

With respect to Wallin element (1), current disability, the 
competent medical evidence of record on this subject is 
completely limited to the July 2003 VA examination and the 
September 2005 VA examination.  There is no suggestion in the 
record that the veteran has sought medical attention for 
peripheral vascular disease.

The July 2003 VA examination report notes that the examiner 
did not review the veteran's claims folder and history of his 
service-connected injury and further reflects that no 
diagnostic testing was conducted.  Based upon discoloration 
in the veteran's lower extremities, peripheral vascular 
disease was diagnosed. 

The September 2005 VA examination, on the other hand, 
reflected a review of the veteran's past history as well as 
Doppler vascular studies of the veins and arteries of the 
lower extremities.  Based upon the objective testing, normal 
vascular function was found and no vascular disease was 
diagnosed.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the record, and for reasons stated 
immediately below, the Board finds the recent medical opinion 
which determined that the veteran does not suffer from 
vascular disease to be of greater probative value than the 
opinion which found that such a disability exists.

Specifically, the July 2003 examination report was completed 
without reference to the veteran's prior medical history.  
Moreover, the opinion was rendered without examination of the 
veteran's vascular system.  The conclusions reached by the 
July 2003 VA examiner were based solely on a cursory 
examination of the veteran's lower extremities.  Such a 
superficial examination is particularly problematical in the 
veteran's case, since there are various residuals of shell 
fragment wounds of both lower extremities, including scars of 
the left leg and thigh (discussed above); 
a scar on the right thigh; and a shell fragment wound of the 
right leg and foot with weakness and paresthesias.  The July 
2003 examiner made no attempt to identify or distinguish 
these well-documented disabilities.   

Thus, the fact that the examiner noted lower extremity 
discoloration is hardly dispositive of the presence of 
vascular disease under such circumstances.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

Therefore, the Board affords this opinion little weight of 
probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].    

In contrast, the conclusions reached by the September 2005 
examiner are rooted in a thorough clinical evaluation of the 
veteran's vascular system in light of the veteran's entire 
history.  Indeed, the same examiner performed the scar 
examination referred to above.  Accordingly, the Board places 
great weight of probative value on that report.  

Moreover, the Board notes that the veteran does not 
apparently seek treatment for any such vascular disease or 
condition.  The absence of the need for treatment appears to 
support the conclusion that no active disease process is 
present. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

Although VA has given the veteran and his representative 
ample opportunity to develop this claim, the evidence of 
record is pertinently negative for any treatment of this 
claimed condition.  38 U.S.C.A. § 5107(a) (West 2002) [it is 
a claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the veteran's claim and supporting 
statements indicates his belief that he suffers from a 
current peripheral vascular disease, this lay statement is 
not competent medical evidence of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

Therefore, the weight of the competent and probative medical 
evidence is against a finding of current disability.  

In the absence of any diagnosed vascular condition, service 
connection, including secondary service condition, may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist]. 
The claim fails on this basis alone.  

The Board will briefly address the remaining two Wallin 
elements.  The veteran has service-connected shell fragment 
wounds of the lower extremities, so element (2) is met.  With 
respect to element (3), medical nexus, in the absence of a 
current disability medical nexus would be an impossibility.  
Indeed, no medical nexus opinion appears in the record.  The 
claim fails on that basis also. 

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for peripheral vascular disease.  The benefits 
sought on appeal are therefore denied.        





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for service-
connected scars of the left leg and thigh is denied.

Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected shell 
fragment wounds is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


